Judgment, Supreme Court, New York County (Michael Corriero, J.), rendered May 6, 1991, convicting defendant, after a jury trial, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3Vi to 7 years, unanimously affirmed.
When police officers discovered defendant exiting the rear window of a pharmacy, he fled back into the store, and was eventually discovered in the basement hiding under a box and in possession of a hypodermic needle. Items in the store had been removed from the shelves and strewn about the floor, including a box of hypodermic needles.
The court’s Sandoval ruling permitting inquiry into a prior burglary conviction was a proper exercise of discretion. This Court has repeatedly held that a defendant is not shielded from having prior convictions used to impeach his credibility simply because he specialized in a particular type of crime (People v Rahman, 62 AD2d 968, affd 46 NY2d 882; People v Cunningham, 160 AD2d 239, lv denied 76 NY2d 786; People v Coates, 166 AD2d 389, lv denied 77 NY2d 837). Here, the court struck an appropriate balance by permitting inquiry into one of defendant’s two prior burglary convictions but precluding the People with respect to numerous lesser crimes.
Whether the prosecutor’s summation warrants reversal is an issue that for the most part is unpreserved for failure to object, and in the one instance that defendant did object, the court obviated any prejudice by commenting that defendant had no burden of proof. Prosecutorial comment that the evidence was uncontroverted need not be construed as an improper allusion to a defendant’s failure to testify (see, People v Garcia, 51 AD2d 329, 332, affd 41 NY2d 861), and, in the instant context, was fair response to defendant’s summation argument that he might have simply been a vagrant "looking for a place to crash”, serving as comment on the lack of any evidence to support such a theory. Concur — Sullivan, J. P., Milonas, Wallach, Ross and Asch, JJ.